Order dismissing petition by stockholder to examine the books and records of the corporation unanimously reversed and the petition granted, with $20 costs and disbursements to the appellant. There are no facts averred in the record tendering the issue of bad faith on the part of petitioner. Facts showing a lack of gratitude are not a substitute for establishing an issue of bad faith or improper motive. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Concur — Breitel, J. P., Bastow, Botein, Rabin and Cox, JJ.